Citation Nr: 1808773	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for lumbosacral disc disease and arthritis. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1990.  

These matters are on appeal from a rating decision in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's lumbosacral disc disease and arthritis did not have its onset in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed lumbosacral disc disease and arthritis is etiologically related to service.

2.  The Veteran does not currently have a bilateral hearing loss disability for VA purposes.  

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Lumbosacral disc disease and arthritis were not incurred in or aggravated during service, nor may they be presumed to have been incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309 (2017).

2.  A bilateral hearing loss disability was not incurred in or aggravated during service, nor may it be presumed to have been incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in July 2009. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims decided herein, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 
The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease) and organic disease of the nervous system (sensorineural hearing loss and tinnitus), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Lumbosacral Disc Disease and Arthritis

Factual Background

On a July 1981 enlistment Report of Medical History, the Veteran denied recurrent back pain.  

On a July 1981 enlistment Report of Medical Examination, spine or other musculoskeletal evaluation was normal.  

On an August 1983 service treatment record, the Veteran complained of back pain after being hit by a truck.  The Veteran indicated no history of back problems.  The examiner assessed muscle stiffness due to trauma caused by a forceful blow to the back.  X-ray results showed no rib fractures or pneumothorax. 

On a February 1986 enlistment Report of Medical Examination, spine or other musculoskeletal evaluation was normal.  

On a February 1986 enlistment Report of Medical History, the Veteran denied any recurrent back pain.  

On an October 1989 service treatment record, the Veteran complained of numbness and tingling in the leg and lower back region.  A possible sciatic nerve compression was assessed.  X-rays revealed no identified abnormalities.   

On a February 1990 service treatment record, the Veteran complained of lumbar strain, sharp pain and tingling to the lower back, radiating laterally.  The Veteran was referred to the emergency room.  

On a February 1990 service treatment record, the Veteran reported involvement in a motor vehicle accident.  

On a March 1990 separation Report of Medical Examination, spine or other musculoskeletal evaluation was normal.  

On a December 2004 Schear Family Practice adult assessment examination, the examiner indicated that the Veteran needed a note for work to get off of work for back spasms.  

On a May 2006 Schear Family Practice adult assessment examination, the Veteran complained of back spasms that were getting worse.  

On a December 2006 Schear Family Practice adult assessment examination, the Veteran complained of back spasms off and on for the past three weeks.  

On a March 2009 Schear Family Practice adult assessment examination, the Veteran complained of back pain for one week.  

On an April 2009 Schear Family Practice adult assessment examination, the Veteran complained of back pain.  

On a July 2009 Schear Family Practice adult assessment examination, the Veteran complained of back pain.  

On an August 2009 Statement in Support of Claim, the Veteran reported that he injured his back while in the Army at Fort Stewart, Georgia, in 1982 and that he has had problems since service.  The Veteran indicated that a bridge truck backed into him and he was taken to the base aid station.  The Veteran noted that he received pain medication and he was off for three days and on light duty for a couple of weeks.  

On a March 2010 VA Spine examination, the Veteran complained of back spasms and pain in the lumbar area, lower back, and right leg.  The Veteran noted that he took anti-inflammatory drugs at least daily.  The Veteran reported that he was involved in a motor vehicle accident when a truck backed into him and injured his lower back in 1983.  The examiner noted that the Veteran was involved in a motor vehicle accident and complained of sharp pain in the back in 1990 in service.  X-ray imaging showed mild disc disease at level L4-L5 as well as degenerative arthritis of the facet joints.  The examiner diagnosed the Veteran with mild lumbosacral disc disease and lumbosacral degenerative arthritis, with pain.  The examiner opined that the Veteran's current lumbosacral strain was less likely as not caused by or a result of the low back pain diagnosed after the motor vehicle accident in February 1990.  The examiner indicated that the condition was acute with very few findings at the time of the injury in service.  The examiner noted that the Veteran's private treatment records showed that he had been treated since service with complaints of low back pain.  The examiner reported that since there was a lack of specificity of complaints at the time of the injury noted in the service treatment records, it is likely that the symptoms and acute back problems resolved.   

On a May 2011 Notice of Disagreement, the Veteran reported that he was involved in a motor vehicle accident on base during service in February 1990.  The Veteran indicated that he was struck by a motor vehicle from the rear, which caused him severe pain.  The Veteran noted that after discharge from service, he had no health care and the closest VA medical center was over 80 miles away.  The Veteran reported that he began treatment in 1993 with Dr. P.B. when he moved back to Ohio.

On a January 2013 VA Form 9, the Veteran reported that his medical records showed evidence of trauma to his back after being struck by a vehicle in the Army and after a motor vehicle accident on base in the Marine Corp.  

On a December 2015 VA Physical Medicine Rehabilitation Evaluation Note, the Veteran was referred for evaluation and treatment for low back pain.  The Veteran reported experiencing low back and radicular symptoms since 1990 and he noticed an increase in symptoms over the last two years.  

On a June 2017 VA Back examination, the Veteran reported that his current back pain began after service in 1994.  The Veteran indicated that he was driving a car and sneezed, resulting in a sharp pain on the right side of his back, lasting three to five days.  The Veteran noted that he experienced intermittent back pain that became constant about two years ago.  The examiner diagnosed the Veteran with lumbar spine degenerative disc disease with right lower extremity sciatic radiculopathy.  The examiner opined that the Veteran's lumbar spine degenerative disc disease with right lower extremity sciatic radiculopathy was less likely than not caused or related to active duty.  The examiner indicated that his rationale for his opinion was based on the Veteran's report during the examination that his current disability began post-service in 1994 when he was driving and sneezed which caused his back pain that has continued to date.  The examiner noted that, therefore, the injuries to the back in service including the 1983, 1989, and 1990 injuries were not responsible for the current presentation.  

At the September 2017 Board hearing, the Veteran stated that he was struck in the back by a motor vehicle in 1983, complained of numbness and tingling of the right leg in February 1990, complained of lumbar strain, pain and tingling, and another motor vehicle accident in February 1990 during service.  The Veteran indicated that he experienced lower back pain since service but that he did not seek treatment until 1994.  The Veteran's wife, A.C., submitted a statement during the hearing,  A.C. stated that the Veteran was involved in a motor vehicle accident on base when a taxi cab struck him from the side, causing back and muscle pain.  A.C. noted that about a month after leaving service, the Veteran began having severe back problems which he never had before the in-service accident.  A.C. reported that the Veteran sought medical treatment from Dr. P.B. for his back but that the records of treatment were unavailable as Dr. P.B. and the imaging company went out of business.  

Analysis 

The Veteran is seeking service connection for lumbosacral disc disease and arthritis.  At the Board videoconference hearing in September 2017, the Veteran testified that his lumbosacral disc disease and arthritis had their onset during his military service as a result of motor vehicle accidents (MVA) in 1983 and 1990.

As it pertains to a current disability, the Veteran was diagnosed with mild lumbosacral disc disease and lumbosacral degenerative arthritis, with pain by the March 2010 VA examiner.  The Veteran reports continued back pain throughout the duration of the appeal.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.  

As it pertains to an in-service event or injury, service treatment records indicate motion vehicle accidents in 1983 and 1990.  The Veteran reported that he was involved in a motor vehicle accident when a truck backed into him and injured his lower back in 1983.  Additionally, the Veteran was involved in another motor vehicle accident in service and complained of sharp pain in the back in 1990.  The Veteran reports that his recurrent back pain stems from these events.  As such, the Board finds that the Veteran has established an in-service event or injury for service connection purposes.  Therefore, an in-service event, injury or disease has been shown.  Thus, the dispositive issue is the presence of a causal nexus between the in-service injury and the current disability.  

The Board finds that the two VA examinations the Veteran was afforded to be highly probative medical evidence.  Both examiners opined that the Veteran's current lumbosacral disc disease and arthritis were less likely than not caused or related to active duty.  In this regard, the March 2010 VA examiner found that since there was a lack of specificity of complaints at the time of the injury noted in the service treatment records, it is likely that the Veteran's symptoms and acute back problems resolved.  Additionally, the June 2017 VA examiner indicated that his rationale for his opinion was based on the Veteran's report during the examination that his current disability began post-service in 1994 when he was driving and sneezed which caused his back pain that has continued to date.  The examiner noted that, therefore, the injuries to the back in service including the 1983, 1989, and 1990 injuries, were not responsible for the current presentation.  

The Board finds the March 2010 and June 2017 VA examiners' opinions to be of a high probative weight.  The examiners recounted the history provided by the Veteran, reviewed the service treatment records, and examined the Veteran.  The examiners were competent to provide an opinion.  Moreover, the examiners presented credible statements as supported by the medical evidence, the Veteran's lay statements, and a clear rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board is persuaded by the examiners' statements based on the available medical evidence.  

The Board also acknowledges the Veteran's contentions that his current lumbosacral disc disease and arthritis are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of lumbosacral disc disease and arthritis is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran has stated his symptoms started during service, there is no evidence that he had arthritis of the low back during service or that it was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran had mild disc disease at level L4-L5 as well as degenerative arthritis of the facet joints; which is 20 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board also notes that the Veteran had no symptomatology at separation.  This lengthy period is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  Id. at 1330.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for lumbar disc disease as well as arthritis; the claim is therefore denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

B.  Hearing Loss and Tinnitus 

Law and Regulations 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent or more) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b. 

As noted earlier, organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) held that tinnitus, at a minimum where there is evidence of acoustic trauma, is also a chronic disease under 38 C.F.R. § 3.309(a), as an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and pure tone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss does not equate to being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background  

The Veteran's July 1981 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz and 0 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000 Hertz, 0 at 3000 Hertz, and 5 at 4000 Hertz.  

On a July 1981 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

A March 1982 Reference Audiogram revealed pure tone thresholds, in decibels, were as follows: 5 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000, 15 at 3000 Hertz, and 20 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 15 at 4000 Hertz.  

The Veteran's February 1986 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz and 5 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz and 5 at 4000 Hertz.  

On a February 1986 enlistment Report of Medical History, the Veteran denied any hearing loss.  

On a May 1986 Hearing Conservation Data Form, revealed pure tone thresholds, in decibels, were as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 15 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 10 at 2000 Hertz, 0 at 3000 Hertz, and 15 at 4000 Hertz.  The examiner noted no significant threshold shift in hearing.  

A February 1987 service treatment records reports that the Veteran complained of a clogged right ear persisting for a couple of days.  

On a June 1987 Physical Examination for Motor Vehicle Operators, audiometric testing revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 10 at 1000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 5 at 1000 Hertz, and 0 at 2000 Hertz.  

A June 1987 Hearing Conservation Data Form, revealed pure tone thresholds, in decibels, were as follows: 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000, 10 at 3000 Hertz, and 15 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 5 at 1000 Hertz, 0 at 2000 Hertz, 5 at 3000 Hertz, and 10 at 4000 Hertz.  The examiner noted no significant threshold shift in hearing.  

A February 1988 Hearing Conservation Data Form, revealed pure tone thresholds, in decibels, were as follows: 5 at 500 Hertz, 10 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 15 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 15 at 4000 Hertz.  The examiner noted no significant threshold shift in hearing.  

A May 1989 Hearing Conservation Data Form, revealed pure tone thresholds, in decibels, were as follows: 10 at 500 Hertz, 10 at 1000 Hertz, 0 at 2000 Hertz, 5 at 3000 Hertz, and 15 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, 10 at 3000 Hertz, and 15 at 4000 Hertz.  The examiner noted no significant threshold shift in hearing.  

The Veteran's March 1990 release from active duty medical examination, revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 0 at 1000 Hertz, 5 at 2000, 5 at 3000 Hertz, and 15 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 0 at 1000 Hertz, 0 at 2000 Hertz, 5 at 3000 Hertz, and 10 at 4000 Hertz.  

At a February 2010 VA audiology examination, the Veteran reported that his tinnitus began in 1990.  Audiogram revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 20 at 3000 Hertz, and 20 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 5 at 1000 Hertz, 20 at 2000 Hertz, 20 at 3000 Hertz, and 20 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The examiner diagnosed the Veteran with normal hearing levels.  The examiner opined that since tinnitus cannot be objectively measured, she could not say that some slight damage to the hearing organ may have caused tinnitus.  The examiner explained that since the Veteran had present and robust optoacoustic emissions, it was less likely that ear damage caused by noise would be the cause of the tinnitus.  

At a June 2017 VA audiology examination, the Veteran reported constant bilateral tinnitus which began in 1992, two years after his separation from service.  Audiogram revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 25 at 3000 Hertz, and 30 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 10 at 500 Hertz, 15 at 1000 Hertz, 10 at 2000 Hertz, 25 at 3000 Hertz, and 25 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  

The examiner diagnosed the Veteran with mild high frequency hearing loss in both ears.  The examiner noted that the Veteran's service treatment records all revealed results of bilateral hearing within normal limits.  The examiner indicated that there were no shifts in hearing thresholds from the time of enlistment to the time of separation.  The examiner opined that the Veteran's hearing loss was not caused or related to acoustic trauma during military service.  The examiner stated that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner noted that there was no evidence in the Veteran's claims file of a noise injury or reports of tinnitus and since there was no evidence of hearing loss or significant threshold changes during military service, there was no evidence to conclude that the Veteran's tinnitus was a result of noise exposure.  The examiner indicated that since there were no significant changes in hearing thresholds greater than normal variability, it was less likely as not the current report of tinnitus was caused by or the result of military noise exposure.  

At a September 2017 Board hearing, the Veteran testified that when he was in the Marine Corps he had to ask people to repeat their questions and that he had a high frequency sound, like a ringing, of the ears.  The Veteran noted that in his military occupational specialty as a mortar man, he spent months out in the field shooting live rounds and that he was issued hearing protection in the form of small foam and it did not work very well.  The Veteran indicated that he first noticed intermittent ringing in his ears back in 1989 or 1990 and that it has continued since service.  

Analysis

Hearing Loss 

The Veteran contends that he currently has a bilateral hearing loss disability which resulted from his service. 

After reviewing the evidence of record, the Board finds that the Veteran does not have a hearing loss disability per VA standards.  As such, entitlement to service connection for bilateral hearing loss is unwarranted.  In order to fulfill the requirements for service connection, the Veteran must have a current disability.  See 38 C.F.R. § 3.303(a).  Under VA laws and regulations, the Veteran does not currently exhibit a hearing loss disability.  See 38 C.F.R. § 3.385.  None of the Veteran's audiograms show any pure tone thresholds of 40 decibels for any of the relevant frequencies, nor are there three thresholds which have a value of 26 decibels or higher.  Similarly, the Veteran's speech recognition ability for each ear is higher than 94 percent.  Thus, the Veteran has no hearing loss disability and would not be entitled to service connection for bilateral hearing loss.

While the June 2017 VA examination did note that there was bilateral mild sensorineural hearing loss at high frequencies, the examiner also noted that the Veteran had no hearing loss disability for VA purposes.  As this examination reflects a thorough review of the Veteran's symptoms and medical history, the Board finds it extremely probative in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Board notes that the Veteran is competent to testify as to symptoms of hearing loss and the date of its onset, as such facts are within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's report of decreased hearing acuity is credible and consistent with the evidence of record; however, with regard to the issue of whether his decreased hearing acuity rises to the level of a hearing loss disability per VA standards (38 C.F.R. § 3.385), the Board places greater probative value on the audiometric and word list testing which provides an objective, accurate measurement of hearing acuity. 

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran does not have a bilateral hearing loss disability.  Accordingly, after weighing all of the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus 

The Veteran asserts that he is entitled to service connection for tinnitus, as such disability was caused by exposure to hazardous noise while on active service.

After a thorough review of the record, the Board finds that service connection is warranted for the Veteran's claimed bilateral tinnitus.  Since the description of the Veteran's acoustic trauma is consistent with the places and circumstances of his service, VA concedes that the Veteran has, at the very least, moderate probability of noise exposure during service.  As such, the Veteran's in-service noise exposure is conceded. 

The Board also observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  The Board finds credible the Veteran's report of a ringing sensation in his ears.  The Veteran asserts that he is entitled to service connection for tinnitus, as such disability was caused by exposure to hazardous noise while on active service.

In this regard, the Board notes the Veteran's statements regarding ringing in his ears beginning in service and continuing progressively since service.  The Veteran has clearly asserted a continuity of symptomatology since service, and there is no persuasive evidence of record indicating that the Veteran's statements regarding a ringing sensation are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for lumbosacral disc disease and arthritis is denied. 

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  


REMAND 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed acquired psychiatric disorder to include depression.  The evidence of record establishes that the Veteran has a current diagnosis of panic attacks and anxiety.  The Veteran asserts that his acquired psychiatric disorder is related to service.  The Veteran contends that he began experiencing depression in service.  During his September 2017 Board hearing, the Veteran specifically attributed his depression to his time in service when his wife attempted suicide while he was stationed abroad in Okinawa, Japan.  Additionally, the Veteran stated that while he was stationed at Camp Lejeune, North Carolina, he had an episode on the side of the road where he went into a panic attack and he was taken to the hospital at Camp Lejeune.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board finds that an examination is necessary to ascertain whether the current acquired psychiatric disorder is related to active service.

Accordingly, the Board finds that an examination is necessary to determine the existence and etiology of any current acquired psychiatric disability. 

Accordingly, the case is REMANDED for the following action: 

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA mental disorders examination by an examiner with appropriate expertise to determine the nature and etiology of any acquired psychiatric disorder to include depression, as well as any other diagnoses that may be appropriate given the Veteran's symptoms.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder either began during or is otherwise related to active service.  A complete rationale for any opinion offered should be provided.

In conjunction with all of the other evidence of record, the examiner should consider and address the following in rendering the requested opinion: 

(a)  Service treatment records, dated November 1987, showing referral for a psychiatric evaluation, reference to a recent suicide attempt by the Veteran's wife, and no discreet evidence of a psychiatric disorder as an assessment.  

(b)  Service treatment records, dated January 1989, showing the Veteran reported a sharp stabbing pain in the chest, numbness, and tingling in fingers and toes while driving and a cardiac event, most likely hyperventilation as an assessment.  

3.  Thereafter, readjudicate the remaining issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


